Citation Nr: 1711539	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  16-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date prior to March 23, 2012, for the award of service connection for bipolar disorder with seasonal pattern.

2. Entitlement to an initial rating in excess of 50 percent for bipolar disorder with seasonal pattern.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 2002 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted service connection for bipolar disorder, and assigned a disability rating of 50 percent, effective March 23, 2012.

In September 2016, during the pendency of this appeal, the Veteran filed a notice of disagreement as to the issue of entitlement to a TDIU.  Although a notice of disagreement initiates an appeal, a TDIU claim was part of the existing appeal and adjudicated in the June 2016 supplemental statement of the case.  Therefore, as the request for a TDIU was already in appellate status when the Veteran filed the notice of disagreement, the Board finds that the issue of entitlement to a TDIU is before it and will proceed.

The record also reflects that, in November 2012, the Veteran executed a new power of attorney appointing the Tennessee Department of Veterans Affairs as her representative for all VA claims.  See VA Form 21-22 acknowledged by VA in November 2012.  This new appointment effectively revoked the Veteran's prior appointment of A. W., Attorney at Law.  In October 2013, the Veteran executed another new power of attorney appointing J. Michael Woods, Attorney at Law, as her representative for all VA claims, thereby revoking the prior appointment of the Tennessee Department of Veterans Affairs.  See 38 C.F.R. 
§ 14.631 (f)(1).

The Veteran has submitted new evidence pertinent to the initial rating claim since the June 2016 supplemental statement of the case.  However, remand of the initial rating claim is not necessary as the Veteran's attorney waived initial RO consideration of the new evidence in an August 2016 letter, and regardless, the Board is awarding a complete grant of the benefit sought with regard to the initial rating claim. 

Throughout the course of the present appeal, the Veteran's current disability has been characterized as a psychosis, schizophrenia, paranoid schizophrenia, an acquired psychiatric disorder, and bipolar disorder with seasonal pattern.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In a June 2014 VA medical opinion, a VA psychologist stated that the Veteran's psychotic symptoms noted in service were the first manifestation of her current psychotic disorder.  In a separate opinion, the June 2014 VA examiner opined that the Veteran's current psychiatric diagnosis (bipolar disorder) was at least as likely as not due to a natural progression of the psychiatric disorder (psychotic disorder not otherwise specified (NOS) or schizophreniform disorder) with which she was diagnosed during service.  Based on this evidence, and in light of the Court's holding in Clemons, the Board finds that the different characterizations of the Veteran's disability during the course of the present appeal encompassed the same symptoms and are considered to be part of a single claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1. In February 2004, VA received the Veteran's original service connection claim for schizophrenia.

2. In an August 2004 rating decision, the RO denied the Veteran's original service connection claim for schizophrenia; the Veteran received notification of that decision later the same month.  She did not appeal the rating decision and it became final after one year. 

3. Thereafter, the earliest communication that may be reasonably construed as seeking to reopen a claim of entitlement to service connection for schizophrenia, recharacterized by the VA as entitlement to service connection for bipolar disorder, was the Veteran's petition to reopen received by VA on March 23, 2012.

4. For the entire period on appeal, the Veteran's bipolar disorder symptoms most nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than March 23, 2012, for the award of service connection for bipolar disorder, have not been met.  38 U.S.C.A. § 5102(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

2. For the entire period on appeal, the criteria for an initial maximum schedular rating of 100 percent for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9432 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

This appeal arises from the Veteran's disagreement with the initial effective date and initial disability rating assigned following the grant of service connection for bipolar disorder.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, private treatment records, Social Security Administration (SSA) records, and statements in support of the claim have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The duty to assist was further satisfied by a VA examination in June 2014, as well as a VA medical opinion also dated in June 2014.  In this regard, the examiner conducted a psychiatric examination of the Veteran, reviewed the claims file, discussed the Veteran's history, considered the lay evidence presented, discussed the Veteran's symptoms, and reached conclusions and offered opinions based on history and examination that were consistent with the record. 

Neither the Veteran nor her representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim being decided herein that has not been obtained.  No further notice or assistance to her with her claim is required.  Smith v. Gober, 14 Vet. App. 227(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Earlier Effective Date Claim

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. 
§§ 3104(b), 3.105(a). 

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  

The Court explained that the term, new claim, as it appeared in 38 C.F.R. 
§ 3.400(q), means a claim to reopen a previously and finally decided claim.

Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning now to the relevant procedural history in this case, the record reflects that on February 27, 2004, VA received the Veteran's original service connection claim for psychosis, recharacterized by the RO as a claim for service connection for schizophrenia.

The RO denied the Veteran's original service connection claim in an August 2004 rating decision.  The RO issued this rating decision with notice in the same month.  The Veteran did not perfect an appeal of the August 2004 rating decision.  Absent CUE error in the rating decision denying service connection for schizophrenia, which the Veteran does not allege, that determination is final.  38 U.S.C.A. § 7105.

Thereafter, on Mach 23, 2012, the Veteran sought to reopen her previously denied service connection claim for schizophrenia.

In a July 2014 rating decision, the RO granted service connection for bipolar disorder, claimed as schizophrenia, effective March 23, 2012, the date of the claim to reopen.

On review of all evidence, there is no basis under the law to support an effective date earlier than March 23, 2012 for the award of service connection for bipolar disorder.

Notably, VA did not receive any correspondence from the Veteran mentioning her psychiatric disability or indicating an intent to apply for service connection a psychiatric disability between August 23, 2004 (the date of the last final rating decision denying service connection for schizophrenia) and March 23, 2012 (the date of the Veteran's petition to reopen).  Indeed, as noted, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application, which was March 23, 2012.  The RO, in its July 2014 rating decision, has therefore already assigned the earliest possible effective date for its grant of the reopened claim.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Under the law, March 23, 2012, is the proper effective date for the grant of service connection for the Veteran's bipolar disorder, with seasonal pattern, because it is the date to reopen.   There is no basis to assign an effective date earlier than March 23, 2012, for the award of service connection for the Veteran's bipolar disorder.  Indeed, the Court held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  

For these reasons, the effective date claim must be denied.

Increased Initial Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran's bipolar disorder is rated 50 percent under 38 C.F.R. § 4.130, DC 9432.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity, due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short term memory and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9432.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

nonetheless, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.


Increased Initial Rating for Bipolar Disorder - Analysis

The Veteran essentially maintains that her bipolar disorder is more severe than what is contemplated by the currently assigned 50 percent disability rating. 

In November 2009, the SSA determined that the Veteran had been disabled since June 2004 due to her bipolar disorder.  Evidence considered by the SSA included a July 2008 private psychiatric evaluation, which noted that the Veteran had a prior psychiatric hospitalization and had been receiving outpatient psychiatric treatment since January 2003.  She denied any history of suicide attempts.  Her speech lacked spontaneity, her mood was euthymic, and affect was restricted.  She denied having hallucinations.  She complained of insomnia.  The Veteran was diagnosed with schizophrenia, residual type, and a GAF score of 65 was assigned.

The evidence also includes an October 2012 private treatment record, in which the treating physician stated that the Veteran had a history of psychosis, paranoia, sleep disturbance, appetite disturbance, and mood lability.  The Veteran reported currently sleeping and eating satisfactorily.  Her affect was restricted and mood was mildly dysphoric.  She denied paranoia and no delusional thinking was observed.  Her concentration and attention span were intact.  She denied having suicidal or homicidal ideations.  

In October 2013, a treating private psychiatrist stated that the Veteran denied having current auditory and visual hallucinations.  Her mood was euthymic and affect was constricted.  She had periods of paranoia, but denied having delusional ideas.  Her concentration was described as being within normal limits.  Judgment and insight were fair.  

In December 2013, a treating private psychiatrist described the Veteran's symptoms as moderate in severity, with moderate difficulty in social, occupational, or school functioning, and assigned a GAF score of 60.  Her affect was restricted.

A January 2014 VA mental health consult note indicated that the Veteran tends to get depressed in the fall and winter, and is more happy in the spring and summer.  In 2005, she was hospitalized for manic symptoms.  Her mood was mildly dysthymic.  She denied having hallucinations and delusions, and denied being suicidal.  Her judgment was fair.  She was diagnosed with bipolar disorder with seasonal component.

As noted above, in a June 2014 VA medical opinion, a VA psychologist stated that the Veteran's psychotic symptoms noted in service were the first manifestation of her current psychotic disorder.  

The Veteran was afforded a VA examination in June 2014.  The VA examiner characterized her as having occupational and social impairment with reduced reliability and productivity, and noted that the Veteran's psychiatric disorder had been previously diagnosed as schizophrenia and was currently diagnosed as bipolar disorder.  The Veteran lived with her sister.  She reported having contact with her siblings every day, visiting her father every week, and stated that she got along with her father and siblings "fine."  She reported that she had some friends, although "mainly [her] family."  She had gone to several schools since leaving service and completed "over 107 credit hours of college classes."  She indicated that she made good grades when she attended classes, but most of the time did not go to class and earned failing grades.  She described going through periods when she became impatient with school and would miss classes.  At the time of the VA examination, she was enrolled in three online classes and was making A's.  She had been unable to hold any one job for longer than four months since service.  She worked as a nurse's aide until she allowed her certification to expire.  She said that she had been "asked to quit" on jobs and that when working as a nurse's aide it was suggested to her that she "find something else to do."  The Veteran reported that when she had to work on her own she would "get discouraged" as she had trouble doing the job and then she "would miss days" and be criticized for missing work.  She denied having had any problems getting along with people on the job, but had problems "getting the mechanics" of the job down in terms of how to do the job.  The Veteran indicated that when she was not compliant with her medications she was in and out of the hospital, with a history of multiple in-patient psychiatric admissions.  There was no history of violence or suicidal gestures or attempts.  The VA examiner noted that there reportedly had been no remissions of symptoms over the years since her initial diagnosis during service.  She opined that the Veteran's current psychiatric diagnosis (bipolar disorder) was at least as likely as not due to a natural progression of the psychiatric disorder (psychotic disorder not otherwise specified (NOS) or schizophreniform disorder) with which she was diagnosed during service.  

The Veteran was generally independent in her basic self-care and daily living activities.  Sometimes her family reminded her to wash her clothes and to change clothes.  Her sister did the housecleaning, and they cooked, prepared meals, and shopped together.  She reported an episode in 2006 when she became confused and "got lost" not very far from her home.  As a result, she preferred not to drive far.  She was able to independently handle her finances.  Her psychiatric symptoms included depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that when she was off of her psychotropic medication she had episodes when she was up for days with excessive energy and unable to sleep.  She described times of having racing thoughts, and noted that at times that had interfered with her college studies.  She had highly variable levels of energy.  She stated that there had been times in the past when it "felt like the TV was directed to [her]" in terms of "talking about [her]," although not giving her commands.  She also noted that there had been times in the past when she felt as though "people were talking and [she felt] like they were talking about [her]."  She sometimes would mix up the numbers in a telephone number or have difficulty remembering acquaintances' names.  She reported times in the past when she was trying to go to sleep and thought she saw a spider or other bug in the dark, but when she turned on the light nothing was there.  She would lose her way in unfamiliar places, so did not generally go away from home by herself.  

A Disability Benefits Questionnaire completed by a private psychologist, after a review of the record and a mental status examination, was submitted in May 2015, along with a narrative report and supporting documents.  The psychologist opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and/or mood.  She described the Veteran as socially isolated and withdrawn.  The Veteran had attended classes, but did not earn a degree, and her last job was lasted for one week two years prior.  The Veteran said she was not able to concentrate.  Her bipolar disorder symptoms included depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationship, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The psychologist further stated that the Veteran required assistance performing her daily living tasks, including food shopping, household chores, meal preparation, and reminders to shower.  The psychologist stated that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to her service-connected disability.  The psychologist opined that the Veteran's pervasive and severe bipolar disorder renders her completely unemployable, stating that the Veteran would likely miss three or more days of work per month due to mental problems and would have trouble staying focused for a least seven hours of an eight hour workday.  

An October 2015 VA treatment note indicated that the Veteran denied current hallucinations.  She reported significant depression.  Her sleep was poor and she did not like being with people.  She was having difficulty attending Compensated Work Therapy, reporting that she did not go because it made her uncomfortable.

In her December 2015 application for a TDIU, the Veteran indicated that her disability caused her to miss days from work.  She did not work well with people, and stated that the only jobs she was qualified for required her to work with people.  

A February 2016 VA treatment note indicated that the Veteran had depressive symptoms and a history of paranoid psychotic episodes.  She felt tired a lot and sometimes stayed in bed, but this was not routine.  She reported difficulty concentrating and not being able to complete a work therapy program.  She denied current hallucinations.  The psychiatrist stated that she was able to perform activities of daily living.  Her mood was depressed, affect was appropriate, thought processes were linear, and she was fully oriented.  Her memory and ability to concentrate were poor.  Her mood was depressed and affect was appropriate.  Her memory and concentration were both poor.  She reported having delusions, specifically that she felt like she was talking into a tunnel and thought people talked about her.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's bipolar disorder symptoms most nearly approximated total occupational and social impairment for the entire period on appeal.  The Board finds that the Veteran's bipolar disorder symptoms have remained relatively consistent over time.  While the evidence indicates that there may have been some temporary improvement, the overall disability picture was of a consistent baseline of symptoms.  Furthermore, the Board notes that the June 2014 VA examination report indicated that the Veteran's bipolar disorder symptoms were of varying severity over the course of each month, depending on how long it had been since the Veteran had received her monthly medication injection.  

For the entire period on appeal, the Veteran's bipolar disorder manifested in psychosis, paranoia, chronic sleep impairment, appetite disturbance, mood lability, memory loss, difficulty concentrating, disturbances in mood and motivation, and restricted affect.  She routinely had difficulty concentrating and significant occupational impairment.  She had difficulty maintaining consistent attendance in educational and occupational settings due to her bipolar disorder symptoms.  She had a history of multiple in-patient psychiatric admissions.  While she was sometimes independent in her basic self-care and daily living activities, her family would intermittently have to remind her to wash her clothes and change clothes.  Her sister assisted her with shopping for food and meal preparation.  In 2006, she became disoriented and got lost near her home.  She has had persistent delusions.  Other reported symptoms included near-continuous panic or depression affecting the ability to function, difficulty in understanding complex commands, suicidal ideation, and neglect of personal appearance and hygiene.  While the Veteran has maintained relationships with her siblings and father, the evidence also indicated that she has difficulty with other interpersonal relationships and was socially isolated.  In addition to the above symptomatology, the May 2015 private psychologist determined that the Veteran was completely unemployable due to her psychiatric disorder; this evidence supports a finding that the Veteran has total occupational and social impairment, as the rating criteria specifically contemplate the Veteran's symptoms of persistent delusions, intermittent inability to perform activities of daily living, disorientation to time and place, and total occupational impairment.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bipolar disorder symptoms most nearly approximate the criteria under DC 9432 for a 100 percent disability rating for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.  

As the Veteran has been granted a 100 percent schedular rating, the maximum allowable for her bipolar disorder, for the entirety of the appeal period, a referral for extra-schedular consideration is considered moot.  See 38 C.F.R. § 3.321.

Entitlement to a TDIU

As to the claim for a TDIU, this benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based.  See 38 C.F.R. § 4.16(a).  The Board nevertheless recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect. Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

Here, the Veteran has asserted that her unemployability is a result of her bipolar disorder symptoms, which is supported by the medical evidence.  Notably, the Veteran is not in receipt of service connection for any other disabilities. 

Accordingly, because the Veteran is entitled to a 100-percent rating for bipolar disorder on a schedular basis for the entire period under review, entitlement to a TDIU is rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).

ORDER

An effective date prior to March 23, 2012, for the grant of service connection for bipolar disorder with seasonal pattern is denied.

An initial schedular disability rating of 100 percent for bipolar disorder with seasonal pattern is granted, for the entire period on appeal, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is now rendered moot, and must be denied.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


